    Case 2:19-cv-17472-NMK Document 27 Filed 07/29/21 Page 1 of 14 PageID: 1917




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


PEGGY C.,

                Plaintiff,
                                                      Case No. 2:19-cv-17472
         v.                                           Magistrate Judge Norah McCann King

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

                Defendant.


                                     OPINION AND ORDER

         This matter comes before the Court pursuant to Section 205(g) of the Social Security Act,

as amended, 42 U.S.C. § 405(g), regarding the applications of Plaintiff for Disability Insurance

Benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401 et seq., and for Supplemental

Security Income under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381 et seq. Plaintiff

appeals from the final decision of the Commissioner of Social Security denying those

applications. 1 After careful consideration of the entire record, including the entire administrative

record, the Court decides this matter pursuant to Rule 78(b) of the Federal Rules of Civil

Procedure and Local Civil Rule 9.1(f). For the reasons that follow, the Court reverses the

Commissioner’s decision and remands the action for further proceedings.

I.       PROCEDURAL HISTORY

         On November 4, 2016, Plaintiff filed applications for disability insurance benefits and

supplemental security income, alleging that she has been disabled since July 1, 2016. R. 215–23.



1
 Kilolo Kijakazi, the Acting Commissioner of Social Security, is substituted as Defendant in her
official capacity.
                                              1
Case 2:19-cv-17472-NMK Document 27 Filed 07/29/21 Page 2 of 14 PageID: 1918




Plaintiff’s applications were denied initially and upon reconsideration. R. 137–142, 145–50.

Plaintiff sought a de novo hearing before an administrative law judge. R. 154–55. Administrative

Law Judge Kenneth Ayers (“ALJ”) held a hearing on December 14, 2018, at which Plaintiff,

who was represented by counsel, testified, as did a vocational expert. R. 41–74. In a decision

dated February 19, 2019, the ALJ concluded that Plaintiff was not disabled within the meaning

of the Social Security Act from July 1, 2016, Plaintiff’s alleged disability onset date, through the

date of that decision. R. 24–34. That decision became the final decision of the Commissioner of

Social Security when the Appeals Council declined review on July 1, 2019. R. 1–6. Plaintiff

timely filed this appeal pursuant to 42 U.S.C. § 405(g). ECF No. 1. On June 8, 2020, Plaintiff

consented to disposition of the matter by a United States Magistrate Judge pursuant to 28 U.S.C.

§ 636(c) and Rule 73 of the Federal Rules of Civil Procedure. ECF No. 15. 2 On June 9, 2020, the

case was reassigned to the undersigned. ECF No. 17. The matter is now ripe for disposition.

II.    LEGAL STANDARD

       A.      Standard of Review

       In reviewing applications for Social Security disability benefits, this Court has the

authority to conduct a plenary review of legal issues decided by the ALJ. Knepp v. Apfel, 204

F.3d 78, 83 (3d Cir. 2000). In contrast, the Court reviews the ALJ’s factual findings to

determine if they are supported by substantial evidence. Sykes v. Apfel, 228 F.3d 259, 262 (3d

Cir. 2000); see also 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence “does not mean a

large or considerable amount of evidence, but rather such relevant evidence as a reasonable mind




 2
  The Commissioner has provided general consent to Magistrate Judge jurisdiction in cases
 seeking review of the Commissioner’s decision. See Standing Order In re: Social Security Pilot
 Project (D.N.J. Apr. 2, 2018).
                                              2
Case 2:19-cv-17472-NMK Document 27 Filed 07/29/21 Page 3 of 14 PageID: 1919




might accept as adequate to support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565

(1988) (citation and internal quotations omitted); see K.K. ex rel. K.S. v. Comm’r of Soc. Sec.,

No. 17-2309 , 2018 WL 1509091, at *4 (D.N.J. Mar. 27, 2018). Substantial evidence is “less

than a preponderance of the evidence, but ‘more than a mere scintilla.”’ Bailey v. Comm’r of Soc.

Sec., 354 F. App’x 613, 616 (3d Cir. 2009) (citations and quotations omitted); see K.K., 2018

WL 1509091, at *4.

       The substantial evidence standard is a deferential standard, and the ALJ’s decision cannot

be set aside merely because the Court “acting de novo might have reached a different

conclusion.” Hunter Douglas, Inc. v. NLRB, 804 F.2d 808, 812 (3d Cir. 1986); see, e.g., Fargnoli

v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001) (“Where the ALJ’s findings of fact are supported

by substantial evidence, we are bound by those findings, even if we would have decided the

factual inquiry differently.”) (citing Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)); K.K.,

2018 WL 1509091, at *4 (“‘[T]he district court ... is [not] empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.’”) (quoting Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)).

       Nevertheless, the Third Circuit cautions that this standard of review is not “a talismanic

or self-executing formula for adjudication.” Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)

(“The search for substantial evidence is thus a qualitative exercise without which our review of

social security disability cases ceases to be merely deferential and becomes instead a sham.”);

see Coleman v. Comm’r of Soc. Sec., No. 15-6484, 2016 WL 4212102, at *3 (D.N.J. Aug. 9,

2016). The Court has a duty to “review the evidence in its totality” and “take into account

whatever in the record fairly detracts from its weight.” K.K., 2018 WL 1509091, at *4 (quoting

Schonewolf v. Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (citations and quotations omitted));

                                                 3
Case 2:19-cv-17472-NMK Document 27 Filed 07/29/21 Page 4 of 14 PageID: 1920




see Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981) (stating that substantial evidence exists

only “in relationship to all the other evidence in the record”). Evidence is not substantial if “it is

overwhelmed by other evidence,” “really constitutes not evidence but mere conclusion,” or

“ignores, or fails to resolve, a conflict created by countervailing evidence.” Wallace v. Sec’y of

Health & Human Servs., 722 F.2d 1150, 1153 (3d Cir. 1983) (citing Kent, 710 F.2d at 114); see

K.K., 2018 WL 1509091, at *4. The ALJ decision thus must be set aside if it “did not take into

account the entire record or failed to resolve an evidentiary conflict.” Schonewolf, 972 F. Supp.

at 284-85 (citing Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978)).

       Although an ALJ is not required “to use particular language or adhere to a particular

format in conducting [the] analysis,” the decision must contain “sufficient development of the

record and explanation of findings to permit meaningful review.” Jones v. Barnhart, 364 F.3d

501, 505 (3d Cir. 2004) (citing Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119 (3d Cir.

2000)); see K.K., 2018 WL 1509091, at *4. The Court “need[s] from the ALJ not only an

expression of the evidence s/he considered which supports the result, but also some indication of

the evidence which was rejected.” Cotter, 642 F.2d at 705-06; see Burnett, 220 F.3d at 121

(“Although the ALJ may weigh the credibility of the evidence, [s/]he must give some indication

of the evidence which [s/]he rejects and [the] reason(s) for discounting such evidence.”) (citing

Plummer v. Apfel, 186 F.3d 422, 429 (3d. Cir. 1999)). “[T]he ALJ is not required to supply a

comprehensive explanation for the rejection of evidence; in most cases, a sentence or short

paragraph would probably suffice.” Cotter, 650 F.2d at 482. Absent such articulation, the Court

“cannot tell if significant probative evidence was not credited or simply ignored.” Id. at 705. As

the Third Circuit explains:

       Unless the [ALJ] has analyzed all evidence and has sufficiently explained the
       weight [s/]he has given to obviously probative exhibits, to say that [the] decision is
                                                   4
Case 2:19-cv-17472-NMK Document 27 Filed 07/29/21 Page 5 of 14 PageID: 1921




       supported by substantial evidence approaches an abdication of the court’s duty to
       scrutinize the record as a whole to determine whether the conclusions reached are
       rational.

Gober, 574 F.2d at 776; see Schonewolf, 972 F. Supp. at 284-85.

       Following review of the entire record on appeal from a denial of benefits, the Court can

enter “a judgment affirming, modifying, or reversing the decision of the [Commissioner], with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). Remand is appropriate if the

record is incomplete or if the ALJ’s decision lacks adequate reasoning or contains illogical or

contradictory findings. See Burnett, 220 F.3d at 119-20; Podedworny v. Harris, 745 F.2d 210,

221-22 (3d Cir. 1984). Remand is also appropriate if the ALJ’s findings are not the product of a

complete review which “explicitly weigh[s] all relevant, probative and available evidence” in the

record. Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994) (internal quotation marks omitted); see

A.B. on Behalf of Y.F. v. Colvin, 166 F. Supp.3d 512, 518 (D.N.J. 2016). A decision to “award

benefits should be made only when the administrative record of the case has been fully

developed and when substantial evidence on the record as a whole indicates that the claimant is

disabled and entitled to benefits.” Podedworny, 745 F.2d at 221-22 (citation and quotation

omitted); see A.B., 166 F. Supp.3d at 518. In assessing whether the record is fully developed to

support an award of benefits, courts take a more liberal approach when the claimant has already

faced long processing delays. See, e.g., Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000). An

award is “especially appropriate when “further administrative proceedings would simply prolong

[Plaintiff’s] waiting and delay his ultimate receipt of benefits.” Podedworny, 745 F.2d at 223;

see Schonewolf, 972 F. Supp. at 290.




                                                5
Case 2:19-cv-17472-NMK Document 27 Filed 07/29/21 Page 6 of 14 PageID: 1922




        B.      Sequential Evaluation Process

        The Social Security Act establishes a five-step sequential evaluation for determining

whether a plaintiff is disabled within the meaning of the statute. 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). “The claimant bears the burden of proof at steps one through four, and the

Commissioner bears the burden of proof at step five.” Smith v. Comm’r of Soc. Sec., 631 F.3d

632, 634 (3d Cir. 2010) (citing Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 92 (3d Cir. 2007)).

        At step one, the ALJ determines whether the plaintiff is currently engaged in substantial

gainful activity. 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, then the inquiry ends because the

plaintiff is not disabled.

        At step two, the ALJ decides whether the plaintiff has a “severe impairment” or

combination of impairments that “significantly limits [the plaintiff’s] physical or mental ability

to do basic work activities[.]” 20 C.F.R. §§ 404.1520(c), 416.920(c). If the plaintiff does not

have a severe impairment or combination of impairments, then the inquiry ends because the

plaintiff is not disabled. Otherwise, the ALJ proceeds to step three.

        At step three, the ALJ decides whether the plaintiff’s impairment or combination of

impairments “meets” or “medically equals” the severity of an impairment in the Listing of

Impairments (“Listing”) found at 20 C.F.R. § 404, Subpart P, Appendix 1. 20 C.F.R. §§

404.1520(d), 416.920(d). If so, then the plaintiff is presumed to be disabled if the impairment or

combination of impairments has lasted or is expected to last for a continuous period of at least 12

months. Id. at §§ 404.1509, 416.909. Otherwise, the ALJ proceeds to step four.

        At step four, the ALJ must determine the plaintiff’s residual functional capacity (“RFC”)

and determine whether the plaintiff can perform past relevant work. 20 C.F.R. §§ 404.1520(e),




                                                 6
Case 2:19-cv-17472-NMK Document 27 Filed 07/29/21 Page 7 of 14 PageID: 1923




(f), 416.920(e), (f). If the plaintiff can perform past relevant work, then the inquiry ends because

the plaintiff is not disabled. Otherwise, the ALJ proceeds to the final step.

       At step five, the ALJ must decide whether the plaintiff, considering the plaintiff’s RFC,

age, education, and work experience, can perform other jobs that exist in significant numbers in

the national economy. 20 C.F.R. §§ 404.1520(g), 416.920(g). If the ALJ determines that the

plaintiff can do so, then the plaintiff is not disabled. Otherwise, the plaintiff is presumed to be

disabled if the impairment or combination of impairments has lasted or is expected to last for a

continuous period of at least twelve months.

III.   ALJ DECISION AND APPELLATE ISSUES

       The Plaintiff was 37 years old on her alleged disability onset date. R. 33. Plaintiff meets

the insured status requirements of the Social Security Act through December 31, 2021. R. 26.

At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity between

July 1, 2016, her alleged disability onset date, and the date of the decision. Id.

       At step two, the ALJ found that Plaintiff suffered from the following severe impairments:

degenerative disc disorder of the cervical spine, chronic obstructive pulmonary disease

(“COPD”), morbid obesity, depressive and anxiety disorders, and fibromyalgia. R. 27. The ALJ

also found that the following diagnosed impairments were not severe: a history of diabetes

mellitus (type II), Lyme disease, gastro-esophageal reflux disease, migraines, dyslipidemia, and

mild obstructive sleep apnea. Id.

         At step three, the ALJ found that Plaintiff did not suffer an impairment or combination

 of impairments that met or medically equaled the severity of any Listing. R. 27–29.

         At step four, the ALJ found that Plaintiff had the RFC to perform a reduced range of

 sedentary work subject to various additional exertional and non-exertional limitations. R. 29–

                                                  7
Case 2:19-cv-17472-NMK Document 27 Filed 07/29/21 Page 8 of 14 PageID: 1924




 32. The ALJ also found that this RFC did not permit the performance of Plaintiff’s past

 relevant work as a certified nursing assistant. R. 32–33.

         At step five, the ALJ found that a significant number of jobs—i.e., approximately

 47,000 jobs as an addresser; and approximately 463,000 jobs as a table worker—existed in the

 national economy and could be performed by an individual with Plaintiff’s vocational profile

 and RFC. R. 33–34. The ALJ therefore concluded that Plaintiff was not disabled within the

 meaning of the Social Security Act from July 1, 2016, her alleged disability onset date,

 through the date of the decision. R. 34.

       Plaintiff disagrees with the ALJ’s findings at steps three, four, and five and asks that the

 decision of the Commissioner be reversed and remanded for further proceedings. Plaintiff’s

 Brief, ECF No. 24; Plaintiff’s Reply Brief, ECF No. 26. The Commissioner takes the position

 that his decision should be affirmed in its entirety because the ALJ’s decision correctly applied

 the governing legal standards, reflected consideration of the entire record, and was supported

 by sufficient explanation and substantial evidence. Defendant’s Brief Pursuant to Local Civil

 Rule 9.1, ECF No. 25.

IV.    DISCUSSION

       Plaintiff raises a number of challenges to the ALJ’s decision, including, inter alia, the

ALJ’s determination of Plaintiff’s RFC as it relates to limitations in Plaintiff’s ability to interact

with other people. Plaintiff’s Brief, ECF No. 24, pp. 24–26; Plaintiff’s Reply Brief, ECF No. 26,

pp. 6–7. Specifically, Plaintiff argues that, although the ALJ found that Plaintiff had moderate

limitations in her ability to interact with others, which limited Plaintiff to only occasional

interaction with co-workers and the public, the RFC was silent as to Plaintiff’s ability to interact



                                                   8
Case 2:19-cv-17472-NMK Document 27 Filed 07/29/21 Page 9 of 14 PageID: 1925




with supervisors. Id. Plaintiff contends that this omission, as well as the ALJ’s failure to explain

this omission, is outcome determinative and precludes judicial review. Id. This Court agrees.

       A claimant’s RFC is the most that a claimant can do despite her limitations. 20 C.F.R. §§

404.1545(a)(1); 416.945(a)(1). At the administrative hearing stage, the administrative law judge

is charged with determining the claimant’s RFC. 20 C.F.R. §§ 404.1527(e), 404.1546(c),

416.927(e), 416.946(c); see also Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir.

2011) (“The ALJ—not treating or examining physicians or State agency consultants—must

make the ultimate disability and RFC determinations.”) (citations omitted). When determining a

claimant’s RFC, the ALJ has a duty to consider all the evidence. Plummer v. Apfel, 186 F.3d

422, 429 (3d Cir. 1999). However, the ALJ need include only “credibly established” limitations.

Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir. 2005); see also Zirnsak v. Colvin, 777 F.3d

607, 615 (3d Cir. 2014) (stating that the ALJ has discretion to choose whether to include “a

limitation is supported by medical evidence, but is opposed by other evidence in the record” but

“[t]his discretion is not unfettered—the ALJ cannot reject evidence of a limitation for an

unsupported reason” and stating that “the ALJ also has the discretion to include a limitation that

is not supported by any medical evidence if the ALJ finds the impairment otherwise credible”).

       Here, at step four of the sequential evaluation, the ALJ found that Plaintiff had the RFC

to perform a reduced range of sedentary work subject to certain additional limitations:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform a reduced range of
       sedentary work (20 CFR 404.1567(a) and 416.967(a)). Specifically, she can lift
       and/or carry and push and/or pull up to 10 pounds occasionally and fewer than 10
       pounds frequently. She can sit up to six hours and stand and/or walk up to two hours
       in an eight-hour workday. She can occasionally reach overhead to the left and right;
       she can handle items frequently with the left and right hands; and she can finger
       frequently with the left and right hands. She can climb ramps and stairs occasionally
       but cannot climb ladders, ropes, or scaffolds. She can occasionally balance, stoop,
       kneel, crouch, and crawl. She can never work at unprotected heights or near moving
                                                  9
Case 2:19-cv-17472-NMK Document 27 Filed 07/29/21 Page 10 of 14 PageID: 1926




         mechanical parts. She can be exposed to humidity and wetness occasionally and
         can work in extreme cold and in extreme heat occasionally. She cannot be exposed
         to concentrated levels of dust, odors, fumes, and pulmonary irritants. She is able to
         perform simple, routine tasks, and use judgment and deal with changes in the work
         setting for simple work-related decisions. She is able to interact with co-workers
         and the public occasionally.

R. 29. The ALJ went on to explain the mental limitations as follows:

         With respect to the mood disorders, the undersigned finds that the claimant is
         limited to work entailing simple, routine tasks, simple work-related decisions, and
         occasional interaction with co-workers and the public. Greater mental restrictions
         are not warranted because the record after the November 2016 hospitalization
         documents significant improvement in mood and few, if any, positive mental status
         examination findings.

R. 32.

         Plaintiff, however, contends that the ALJ concluded that she had a moderate limitation in

interacting with other people and limited her to occasional interaction with the public and co-

workers, but inexplicably excluded any limitation relating to supervisors, R. 28–29; Plaintiff’s

Brief, ECF No. 24, pp. 24–26; Plaintiff’s Reply Brief, ECF No. 26, pp. 6–7. Plaintiff argues that

the ALJ’s omission in this regard and failure to explain this omission requires remand,

particularly where an inability to respond appropriately to supervision will substantially erode

the unskilled occupational skill base. Plaintiff’s Brief, ECF No. 24, pp. 24–26; Plaintiff’s Reply

Brief, ECF No. 26, pp. 6–7. The Commissioner does not respond specifically to these arguments

and instead generally asserts that the RFC properly accounted for “All Limitations Supported by

the Record and Accepted by the ALJ.” Defendant’s Brief Pursuant to Local Civil Rule 9.1, ECF

No. 25, p. 10.

         Plaintiff’s arguments are well taken. “The public, supervisors, and co-workers are distinct

groups, and are separately addressed on the mental RFC forms. Thus, limitations on one type of

interaction in the RFC does not account for limitations on the others.” Grinolds v. Colvin, No.

                                                  10
Case 2:19-cv-17472-NMK Document 27 Filed 07/29/21 Page 11 of 14 PageID: 1927




15-30, 2015 WL 5178184, at *2 (W.D. Pa. Sept. 4, 2015); see also Michelle A. v. Saul, No. 19-

CV-00991-MJR, 2020 WL 7223235, at *5 (W.D.N.Y. Dec. 8, 2020) (“The public, supervisors,

and co-workers are distinct groups, and are separately addressed on the [Commissioner’s] mental

residual capacity forms. Thus, limitations on two of these types of interactions does not account

for limitations on the third.”) (internal quotation marks and citations omitted). Notably, “an

inability to appropriately interact with or respond to criticism from supervisors is distinct from an

inability to interact with either coworkers or the public. Indeed, the Social Security regulations

treat the abilities to respond appropriately to ‘supervision’ and to get along with ‘coworkers” as

separate aspects of the ‘basic mental demands’ of unskilled work, noting that the ‘substantial loss

of ability to meet’ any basic mental demand could ‘severely limit the potential occupational

base.’” Melissa R. v. Berryhill, No. 2:17-CV-07716-AFM, 2018 WL 6507898, at *4 (C.D. Cal.

Dec. 11, 2018) (quoting 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1)); see also Tschannen v.

Colvin, No. 15-182, 2015 WL 7012531, at *1–2 (W.D. Pa. Nov. 12, 2015) (“[I]t is unclear how

the RFC accommodates Plaintiff’s moderate social limitations assigned by Dr. Brace and Dr.

Newman. Those limitations were, apparently, accepted by the ALJ, but the RFC includes

limitations relating only to supervisors and the public. . . . While the ALJ is certainly entitled to

exclude limitations from an RFC, he must explain why is doing so.”). As Plaintiff observes, the

ALJ found that Plaintiff had moderate limitations in interacting with “others.” R. 28. However,

although the ALJ specifically found that Plaintiff should have only occasional interaction with

the public and co-workers, the administrative decision was silent as to any limitation in

interacting with supervisors. R. 28–32. Moreover, the ALJ failed to explain this omission. Id.

This omission and failure to explain take on even greater significance when one considers that




                                                  11
Case 2:19-cv-17472-NMK Document 27 Filed 07/29/21 Page 12 of 14 PageID: 1928




the vocational expert, upon whose testimony the ALJ relied, was asked to assume a claimant

who is limited only in her ability to interact with co-workers and the public. R. 69–70.

          The ALJ’s failure to include a limitation relating to interaction with supervisors, and

failure to explain why interaction with supervisors was apparently not limited despite the finding

that Plaintiff is “moderately limited in interacting with others,” R. 28, cannot be viewed as

harmless. Nickens v. Colvin, No. 14-140, 2014 WL 4792197, at *1–2 (W.D. Pa. Sept. 23, 2014)

(“This omission infects the hypothetical to the vocational expert, which, in this case, did not

include a reference to interaction with supervisors. . . . This matter must be remanded so that the

ALJ may address whether he rejected this limitation, or, if he failed to consider it, to do so.”)

(citations omitted); Capo v. Comm’r of Soc. Sec., No. CV 2:17-1280, 2018 WL 5982435, at *4

(W.D. Pa. Nov. 13, 2018) (remanding action where the “Plaintiff correctly argues that the ALJ’s

RFC finding [that limited the plaintiff, inter alia, to only occasional public interaction, but

containing no similar restrictions as to Plaintiff's interactions with supervisors and/or co-

workers] appears inconsistent with his acceptance of Dr. Marion’s moderate limitations,

specifically, the moderate limitation on interactions with supervisors and/or co-workers.

Although the ALJ is entitled to reject limitations that are unsupported by the record, he must

provide the reasons for discounting that evidence”); Tschannen, 2015 WL 7012531, at *1–2.

Accordingly, considering this inconsistency and the ALJ’s failure to explain this inconsistency,

this Court cannot conclude that substantial evidence supports the ALJ’s RFC finding. See id.;

Sanford v. Comm’r of Soc. Sec., No. CIV. 13-0366 NLH, 2014 WL 1294710, at *2 (D.N.J. Mar.

28, 2014) (“The Third Circuit has held that access to the Commissioner’s reasoning is [ ]

essential to a meaningful court review.”) (citing Gober v. Matthews, 574 F.2d 772, 776 (3d Cir.

1978)).

                                                   12
Case 2:19-cv-17472-NMK Document 27 Filed 07/29/21 Page 13 of 14 PageID: 1929




           This Court concludes that remand of the matter for further consideration is appropriate

even if, upon further examination of these issues, the ALJ again concludes that Plaintiff is not

entitled to benefits. Cf. Zuschlag v. Comm’r of Soc. Sec. Admin., No. 18-CV-1949, 2020 WL

5525578, at *8 (D.N.J. Sept. 15, 2020) (“On remand, the ALJ may reach the same conclusion,

but it must be based on a proper foundation.”); Jiminez v. Comm’r of Soc. Sec., No. CV 19-

12662, 2020 WL 5105232, at *4 (D.N.J. Aug. 28, 2020) (“Once more, the ALJ did not provide

an adequate explanation that would enable meaningful review, and the Court once more cannot

determine what role lay speculation played in the ALJ’s rejection of this detailed functional

assessment from Dr. Marks.”); Cassidy v. Colvin, No. 2:13-1203, 2014 WL 2041734, at *10 n.3

(W.D. Pa. May 16, 2014) (“Nevertheless, that the ALJ may have misinterpreted or

misunderstood Dr. Kaplan’s findings with regard to Plaintiff's postural activities does not

absolve her of her error. Rather, it highlights the need for an ALJ to fully explain her findings.

Otherwise, the district court is left to engage in this sort of speculation about how an ALJ arrived

at her decision.”). The Court therefore concludes that the decision of the Commissioner must be

reversed, and the matter must be remanded to the Commissioner for further consideration of this

issue. 3

V.         CONCLUSION

           For these reasons, the Court REVERSES the Commissioner’s decision and REMANDS

the matter for further proceedings consistent with this Opinion and Order.




3
 Plaintiff asserts a number of other errors in the Commissioner’s final decision. Because the
Court concludes that the matter must be remanded for further consideration of Plaintiff’s
moderate limitations in interacting with others and the RFC determination, the Court does not
consider those claims.
                                                  13
Case 2:19-cv-17472-NMK Document 27 Filed 07/29/21 Page 14 of 14 PageID: 1930




       The Court will issue a separate Order issuing final judgment pursuant to Sentence 4 of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.



Date: July 29, 2021                                 s/Norah McCann King
                                                  NORAH McCANN KING
                                            UNITED STATES MAGISTRATE JUDGE




                                              14
